Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: The court erred in directing defendant to make restitution to the Yates County Sheriffs Department (see, People v Rowe, 152 AD2d 907, affd 75 NY2d 948). Accordingly, we modify the judgment by vacating that portion of the sentence directing restitution. (Appeal from judgment of Yates County Court, Falvey, J.—criminal possession of controlled substance, third degree.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.